DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner note
The following reason for allowance have been previously entered in the record on the Notice of Allowance mailed on 12/30/20, and they are being incorporated in the instant office action for convenience of the applicant and completeness of record.

Allowable Subject Matter
Claims (1-20, 34-41) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “Thus, in Palacio, vehicle attributes are used to characterize sequences of vehicles, e.g., blue small car, grey light truck, red large car, etc., in the images from the first and second cameras. This characterization is done based using “classifiers” which are trained to interpret attributes such as size, type, and color, e.g., “large red car.” The sequences are compared based on a “distance” which is indicative of how much the sequences differ (as opposed to a physical distance). The target vehicle is identified in the matching sequence based on where it falls sequentially in the reference sequence. Palacio does not contemplate generating a plurality of calibration tracks defining image space movement of objects by calculating the image space trajectory of the objects, as claimed.  The Office Action cites Palacio at column 12, lines 50-64, as disclosing “a second image 32 captured at the same time and location by a standard video camera.” (Office Action at p. 3). This cited portion merely describes capturing a first image 30 with a license plate recognition (LPR) camera and a second image 32 with a standard video camera and explains that “because the images were captured 
Therefore, it is deemed that Palacio does not describe or suggest “generating a plurality of calibration tracks each defining an image space movement of a respective object [...] by, for each calibration track, identifying the respective object in at least a subset of the several respective context images and calculating an image space trajectory of the respective object across said at least a subset of the several respective context images,” as recited in amended claim 1”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” (See applicant’s remarks dated 11/20/20 pages 11-12.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        March 24, 2021